Order denying motion for peremptory mandamus order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with fifty dollars costs. Nassau county,, outside of cities and villages, is constituted by law a separate special police district. The villages and cities excluded by the provisions of the Nassau County Police Act embrace not only the villages and cities then in being, but those coming into existence subsequently, including the village of Matinecock. This purpose of the Legislature appears by the enactment of chapter 451 of the Laws of 1925, as amended by chapter 3 of the Laws of 1926. This effect was not changed by the amendment constituting chapter 513 of the Laws of 1928, which became a law ten days prior to the incorporation of the village of Matinecock. Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ., concur.